 
Exhibit 10.2
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made as of this 30th day of March,
2012, by and between PHARMCO, L.L.C., a Florida limited liability company (the
“Company”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands
limited partnership (the “Secured Party”).


RECITALS


WHEREAS, Secured Party made a loan (the “Loan”) in favor of Progressive Care,
Inc., a Delaware corporation (“RXMD”) in the amount of Five Hundred Thousand and
No/100 Dollars ($500,000.00), which Loan is evidenced by a promissory note from
RXMD in favor of Secured Party dated as of March 30, 2012 in the original
principal amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the
“Note”); and
 
WHEREAS, in order to induce the Secured Party to make the Loan, the Company, a
wholly owned subsidiary of RXMD, has made and executed a Guaranty Agreement
dated of even date herewith (the “Guaranty”) in favor of Secured Party; and
 
WHEREAS, in order to induce the Secured Party to make the Loan, and to secure
the Company’s liabilities and obligations under the Guaranty, the Company has
agreed to execute and deliver to the Secured Party this Agreement for the
benefit of the Secured Party and to grant to it a continuing, first priority
security interest and lien in all of the assets and property of the Company to
secure the prompt payment, performance and discharge in full of all of Company’s
obligations under the Guaranty and the other Transaction Documents;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:


1.                 Recitals.  The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.


2. Construction and Definition of Terms.  In this Agreement, unless the express
context otherwise requires: (i) the words “herein,” “hereof” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (ii) references to the words “Section”
or “Subsection” refer to the respective Sections and Subsections of this
Agreement, and references to “Exhibit” or “Schedule” refer to the respective
Exhibits and Schedules attached hereto; (iii) wherever the word “include,”
“includes” or “including” is used in this Agreement, it will be deemed to be
followed by the words “without limitation.”  All capitalized terms used in this
Agreement that are defined in the Note, the Guaranty, or otherwise defined in
Articles 8 or 9 of the Code shall have the meanings assigned to them in the
Note, the Guaranty, or the Code, respectively and as applicable, unless the
context of this Agreement requires otherwise.  In addition to the capitalized
terms defined in the Note, the Guaranty and the Code, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Note, the Guaranty or the Code and separately defined in this
Agreement, the meaning of such term as defined in this Agreement shall control
for purposes of this Agreement):
 
 
1

--------------------------------------------------------------------------------

 

 
(a) “Agreement” means this Security Agreement and all amendments, modifications
and supplements hereto.


(b) “Bankruptcy Code” means the United States Bankruptcy Code, as amended from
time to time, or any other similar laws, codes, rules or regulations relating to
bankruptcy, insolvency or the protection of creditors.


(c) “Business Premises” shall mean the Company’s offices located at 1111 Park
Center Blvd., Suite 202, Miami Gardens, Florida 33169, or such other principal
place of business to be established in the State of Florida after the date
hereof, subject, however, to the obligations of the Company under Section
3(b)(v) below.


(d) “Closing” shall mean the date on which this Agreement is fully executed by
both parties.


(e) “Code” shall mean the Uniform Commercial Code as in effect from time to time
in the State of Florida, provided that terms used herein which are defined in
the Code as in effect in the State of Florida on the date hereof shall continue
to have the same meaning notwithstanding any replacement or amendment of such
statute, except as the Secured Party may otherwise agree.


(f) “Collateral” shall mean any and all property of the Company, of any kind or
description, tangible or intangible, real, personal or mixed, wheresoever
located and whether now existing or hereafter arising or acquired, including the
following: (i) all property of, or for the account of, the Company now or
hereafter coming into the possession, control or custody of, or in transit to,
Secured Party or any agent or bailee for Secured Party or any parent, affiliate
or subsidiary of Secured Party or any participant with Secured Party in the
Obligations (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all cash, earnings, dividends, interest,
or other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; (ii) the following additional
property of the Company, whether now existing or hereafter arising or acquired,
and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of the Company’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Company’s right, title and interest in and to
all computer software required to utilize, create, maintain and process any such
records or data on electronic media, including all: (A) Accounts, and all goods
whose sale, lease or other disposition by the Company has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, the Company,
or rejected or refused by an Account debtor; (B) As-extracted Collateral; (C)
Chattel Paper (whether tangible or electronic); (D) Commodity Accounts; (E)
Commodity Contracts; (F) Deposit Accounts, including all cash and other property
from time to time deposited therein and the monies and property in the
possession or under the control of the Secured Party or any affiliate,
representative, agent, designee or correspondent of the Secured Party; (G)
Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K) General
Intangibles (including all Payment Intangibles); (L) Goods, and all accessions
thereto and goods with which the Goods are commingled; (M) Health-Care Insurance
Receivables; (N) Instruments; (O) Inventory, including raw materials,
work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all other
tangible and intangible personal property of the Company (whether or not subject
to the Code), including, all bank and other accounts and all cash and all
investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of the Company described within the definition of Collateral
(including, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by the Company in respect of any of the
items listed within the definition of Collateral), and all books,
correspondence, files and other Records, including, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
the Company or any other Person from time to time acting for the Company, in
each case, to the extent of the Company’s rights therein, that at any time
evidence or contain information relating to any of the property described or
listed within the definition of Collateral or which are otherwise necessary or
helpful in the collection or realization thereof; (W) all real property
interests of the Company and the interest of the Company in fixtures related to
such real property interests; and (X) Proceeds, including all Cash Proceeds and
Noncash Proceeds, and products of any or all of the foregoing, in each case
howsoever the Company’s interest therein may arise or appear (whether by
ownership, security interest, claim or otherwise).
 
 
 
2

--------------------------------------------------------------------------------

 

 
(g) “Event of Default” shall mean any of the events described in Section 4
hereof.


(h) “Obligations” shall mean any and all obligations of the Company and of RXMD
to Secured Party, whether arising, existing or incurred under this Agreement,
the Guaranty, the Note or any other Transaction Documents, or any other
agreement between the Company or RXMD and the Secured Party, in each case,
whether now or hereafter existing or incurred, voluntary or involuntary, direct
or indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later decreased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.


3.                 Security.


(a) Grant of Security Interest.  As security for the full payment and
performance of all of the Obligations, whether or not any instrument or
agreement relating to any Obligation specifically refers to this Agreement or
the security interest created hereunder, the Company hereby assigns, pledges and
grants to Secured Party an unconditional, continuing, first-priority security
interest in all of the Collateral. Secured Party’s security interest shall
continually exist until all Obligations have been indefeasibly satisfied and/or
paid in full.


(b) Representations, Warranties, Covenants and Agreement of the Company.  With
respect to all of the Collateral, Company covenants, warrants and represents,
for the benefit of the Secured Party, as follows:


(i) The Company has the requisite power and authority to enter into this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by the Company of this Agreement and the filings
contemplated herein have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company. This
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.


(ii) The Company represents and warrants that it has no place of business or
offices where its respective books of account and records are kept or places
where Collateral is stored or located, except for the Business Premises.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) The Company is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Company in the ordinary course of business), free and
clear of any and all liens, claims and encumbrances, except for the “Existing
UCC’s” (as hereinafter defined).  The Company is fully authorized to grant the
security interests in and to pledge the Collateral to Secured Party.  There is
not on file in any agency, land records or other office of any governmental
authority, an effective financing statement, security agreement, license or
transfer or any notice of any of the foregoing (other than those that have been
filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the Collateral, except for financing statements filed in favor
of ADT Security Services, Inc., Cardinal Health, Amerisourcebergen Drug
Corporation, and Vendor Lease Management Group (the “Existing UCC’s”). So long
as this Agreement shall be in effect, except for the Existing UCC’s, the Company
shall not execute and shall not permit to be on file in any such agency, land
records or other office any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured Party
pursuant to the terms of this Agreement).


(iv) No part of the Collateral has been judged invalid or unenforceable. No
claim, demand, threat, action, proceeding or other notice or other similar item
has been received by the Company that any Collateral or the Company’s use of any
Collateral violates the rights of any Person. There has been no adverse decision
or claim to the Company’s ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to the Company’s right to keep and maintain
such Collateral in full force and effect, and there is no such claim, demand,
threat, action, proceeding or other notice or other similar item of any nature
involving said rights pending or, to the best knowledge of the Company,
threatened, before any governmental authority.


(v) The Company shall at all times maintain its books of account and records
relating to the Collateral and maintain the Collateral at the Business Premises,
and the Company shall not relocate such books of account and records or
Collateral, except and unless: (A) Secured Party first approves of such
relocation, which approval may be withheld in Secured Party’s sole and absolute
discretion; and (B) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to create in favor of the Secured Party valid, perfected and continuing liens in
the Collateral; or (C) Collateral is moved or relocated in the ordinary course
of the Company’s business, consistent with past practice, provided, however,
that any permanent relocation of any of the Collateral shall require Secured
Party’s prior written approval in accordance with Subsection 3(b)(v)(A) above.


(vi) Upon making the filings described in the immediately following sentence,
this Agreement creates, in favor of the Secured Party, a valid, perfected,
first-priority (except only for the UCC filed in favor of Vendor Lease
Management Group which has priority over the Secured Party’s security interests)
security interest in the Collateral. Except for the filing of financing
statements on Form-1 under the Code with the State of Florida, no authorization
or approval of, or filing with, or notice to any governmental authority is
required either: (A) for the grant by the Company of, or the effectiveness of,
the security interest granted hereby or for the execution, delivery and
performance of this Agreement by the Company; or (B) for the perfection of or
exercise by the Secured Party of its rights and remedies hereunder.


(vii) Simultaneous with the execution of this Agreement, the Company hereby
authorizes the Secured Party to file one or more UCC financing statements, and
any continuations, amendments, or assignments thereof, with respect to the
security interests on the Collateral granted hereby, with the State of Florida
and in such other jurisdictions as may be requested or desired by the Secured
Party.
 
 
4

--------------------------------------------------------------------------------

 
 
(viii) The execution, delivery and performance of this Agreement, and the
granting of the security interests contemplated hereby, will not: (A) constitute
a violation of or conflict with the articles of organization, operating
agreement or any other organizational or governing documents of the Company; (B)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, or gives to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any provision of any contract or agreement to which Company is a party or by
which any of the Collateral may be bound; (C) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflicts with, any writ, order, judgment or similar item or document
of any governmental authority or agency; (D) constitute a violation of, or
conflict with, any law; or (E) result in the loss or adverse modification of, or
the imposition of any fine, penalty or other lien, claim or encumbrance with
respect to, any permit, license or other rights granted or issued to, or
otherwise held by or for the use of, the Company or any of the Collateral. No
consent (including from any other members or creditors of the Company) is
required for the Company to enter into and perform its obligations hereunder.


(ix) The Company shall at all times maintain the liens and security interests
provided for hereunder as valid and perfected first-priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the security interests hereunder shall terminate pursuant to Section 8(o)
below. The Company shall at all times safeguard and protect all Collateral, at
its own expense, for the account of the Secured Party, provided that the Company
shall be permitted to dispose of Collateral in the ordinary course of business.
At the request of the Secured Party, the Company will sign and deliver to the
Secured Party at any time, or from time to time, one or more financing
statements pursuant to the Code (or any other applicable statute) in form
reasonably satisfactory to the Secured Party and will pay the cost of filing the
same in all public offices wherever filing is, or is deemed by the Secured Party
to be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Company shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
security interests granted hereunder, and the Company shall obtain and furnish
to the Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the security interests hereunder.


(x) The Company will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral without the prior written consent
of the Secured Party, which consent may be withheld in the Secured Party’s sole
and absolute discretion, except for transfers, sales or licenses made in the
ordinary course of the Company’s business as currently conducted.


(xi) The Company shall keep, maintain and preserve all of the Collateral in good
condition, repair and order and the Company will use, operate and maintain the
Collateral in compliance with all laws, and in compliance with all applicable
insurance requirements and regulations.


(xii) The Company shall, within five (5) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial or
material change in the Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the Collateral or on the
Secured Party’s security interest therein.
 
 
5

--------------------------------------------------------------------------------

 
 
(xiii) The Company shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole but reasonable discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral, including, placing legends on Collateral or
on books and records pertaining to Collateral stating that Secured Party has a
security interest therein.


(xiv) The Company will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.


(xv) The Company shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any litigation, attachment, garnishment, execution or
other legal process levied against any Collateral or of any litigation,
attachment, garnishment, execution or other legal process which Company knows or
has reason to believe is pending or threatened against it or the Collateral, and
of any other information received by the Company that may materially affect the
value of the Collateral, the security interests granted hereunder or the rights
and remedies of the Secured Party hereunder.


(xvi) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Company with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.


(xvii)          Company will promptly pay when due all taxes and all
transportation, storage, warehousing and all other charges and fees affecting or
arising out of or relating to the Collateral and shall defend the Collateral, at
Company’s expense, against all claims of any Persons claiming any interest in
the Collateral adverse to Company or Secured Party.


(xviii) During normal business hours and subject to prior reasonable notice from
Secured Party to the Company (which notice may be e-mail or telephonic notice),
Secured Party and its agents and designees may enter the Business Premises and
any other premises of the Company and inspect the Collateral and all books and
records of the Company (in whatever form), and the Company shall pay the
reasonable costs of such inspections; provided, however, that without in any
manner limiting the number of site visits or inspections that Secured Party may
undertake, the Company’s obligation to reimburse Secured Party for the cost and
expense of such visits or inspections shall be limited to three (3) visits or
inspections at $750.00 per visit or inspection.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(xix) The Company shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such loss deductible
amounts and with such companies as may be reasonably satisfactory to the Secured
Party, and each such policy shall contain a clause or endorsement satisfactory
to Secured Party naming Secured Party as loss payee and a clause or endorsement
satisfactory to Secured Party that such policy may not be canceled or altered
and Secured Party may not be removed as loss payee without at least thirty (30)
days prior written notice to Secured Party.  In all events, the amounts of such
insurance coverages shall conform to prudent business practices and shall be in
such minimum amounts that Company will not be deemed a co-insurer under
applicable insurance laws, policies or practices. The Company hereby assigns to
Secured Party and grants to Secured Party a security interest in any and all
proceeds of such policies and authorizes and empowers Secured Party to adjust or
compromise any loss under such policies and to collect and receive all such
proceeds.  The Company hereby authorizes and directs each insurance company to
pay all such proceeds directly and solely to Secured Party and not to the
Company and Secured Party jointly.  The Company authorizes and empowers Secured
Party to execute and endorse in Company’s name all proofs of loss, drafts,
checks and any other documents or instruments necessary to accomplish such
collection, and any persons making payments to Secured Party under the terms of
this subsection are hereby relieved absolutely from any obligation or
responsibility to see to the application of any sums so paid.  After deduction
from any such proceeds of all costs and expenses (including attorney’s fees)
incurred by Secured Party in the collection and handling of such proceeds, the
net proceeds shall be applied as follows: if no Event of Default shall have
occurred and be continuing, such net proceeds may be applied, at Company’s
option, either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion.  In the event that Company may and does elect
to replace or restore any of the Collateral as aforesaid, then such net proceeds
shall be deposited in a segregated account opened in the name and for the
benefit of Secured Party, and such net proceeds shall be disbursed therefrom by
Secured Party in such manner and at such times as Secured Party deems
appropriate to complete and insure such replacement or restoration; provided,
however, that if an Event of Default shall occur at any time before or after
replacement or restoration has commenced, then thereupon Secured Party shall
have the option to apply all remaining net proceeds either toward replacing or
restoring the Collateral, in a manner and on terms satisfactory to Secured
Party, or as a credit against such of the Obligations, whether matured or
unmatured, as Secured Party shall determine in Secured Party’s sole
discretion.  If an Event of Default shall have occurred prior to such deposit of
the net proceeds, then Secured Party may, in its sole discretion, apply such net
proceeds either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion.


(xx) The Company shall cooperate with Secured Party to obtain and keep in effect
one or more control agreements in Deposit Accounts, Electronic Chattel Paper,
Investment Property and Letter-of-Credit Rights Collateral. Such control
agreements shall only be required if, in the reasonable discretion of the
Secured Party, the nature of the Collateral requires any such control agreements
in order for the Secured Party to perfect its security interests in any
Collateral as granted hereunder, and in such event, the Company shall promptly
provide any such control agreements upon request from the Secured Party.  In
addition, the Company, at the Company’s expense, shall promptly: (A) execute all
notices of security interest for each relevant type of Software and other
General Intangibles in forms suitable for filing with any United States or
foreign office handling the registration or filing of patents, trademarks,
copyrights and other intellectual property and any successor office or agency
thereto; and (B) take all commercially reasonable steps in any hearing, suit,
action, or other proceeding before any such office or any similar office or
agency in any other country or any political subdivision thereof, to diligently
prosecute or maintain, as applicable, each application and registration of any
Software, General Intangibles or any other intellectual property rights and
assets that are part of the Collateral, including filing of renewals, affidavits
of use, affidavits of incontestability and opposition, interference and
cancellation proceedings.


(xxi) Company shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Secured Party.


 
7

--------------------------------------------------------------------------------

 
 
(xxii)          With respect to the Existing UCC’s, the Company hereby
represents and warrants as follows: (A) with respect to the UCC filed in favor
of ADT Security Services, Inc., all debts and obligations of the Company in
connection with said UCC filing have been paid in full, and the Company hereby
covenants to cause a termination of such UCC filing to be filed with the
appropriate governmental agency within thirty (30) days from the Effective Date
(as defined in the Note); (B) with respect to the UCC filed in favor of Cardinal
Health, all debts and obligations of the Company in connection with said UCC
filing have been paid in full, and the Company hereby covenants to cause a
termination of such UCC filing to be filed with the appropriate governmental
agency within thirty (30) days from the Effective Date (as defined in the Note);
(C) with respect to the UCC filed in favor of Amerisourcebergen Drug
Corporation, the Company agrees that all debts and obligations of the Company in
connection with said UCC filing shall be, and at all times while this Agreement
is in effect remain,  subordinated to all of the Obligations hereunder, and the
Company hereby covenants to execute any and all required documents or
instruments reasonably requested by Secured Party to evidence and effectuate
such subordination; and (D) with respect to the UCC filed in favor of Vendor
Lease Management Group, the Company represents and warrants that: (I) the
outstanding debts and obligations of the Company in connection with said UCC
filing do not exceed $41,000 as of the Effective Date; and (II) the assets of
the Company encumbered by such UCC are limited to the equipment leased from
Vendor Lease Management Group, and the Company hereby covenants that the assets
covered by said UCC shall not be expanded in any way without the prior approval
of Secured Party.


(c) Collateral Collections.  After an Event of Default shall have occurred,
Secured Party shall have the right at any and all times to enforce the Company’s
rights against all Persons obligated on any of the Collateral, including the
right to: (i) notify and/or require the Company to notify any or all
Persons obligated on any of the Collateral to make payments directly to Secured
Party or in care of a post office lock box under the sole control of Secured
Party established at Company’s expense, and to take any or all action with
respect to Collateral as Secured Party shall determine in its sole discretion,
including, the right to demand, collect, sue for and receive any money or
property at any time due, payable or receivable on account thereof, compromise
and settle with any Person liable thereon, and extend the time of payment or
otherwise change the terms thereof, without incurring any liability or
responsibility to the Company whatsoever; and/or (ii) require the Company to
segregate and hold in trust for Secured Party and, on the day of Company’s
receipt thereof, transmit to Secured Party in the exact form received by the
Company (except for such assignments and endorsements as may be required by
Secured Party), all cash, checks, drafts, money orders and other items of
payment constituting any portion of the Collateral or proceeds of the
Collateral. Secured Party’s collection and enforcement of Collateral against
Persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party.


(d) Care of Collateral.  Company shall have all risk of loss of the
Collateral.  Secured Party shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against Persons with
prior interests in the Collateral.  If Secured Party actually receives any
notices requiring action with respect to Collateral in Secured Party’s
possession, Secured Party shall take reasonable steps to forward such notices to
the Company. The Company is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Secured Party’s sole responsibility is to take
such action as is reasonably requested by Company in writing, however, Secured
Party is not responsible to take any action that, in Secured Party’s sole
judgment, would affect the value of the Collateral as security for the
Obligations adversely.  While Secured Party is not required to take certain
actions, if action is needed, in Secured Party’s sole discretion, to preserve
and maintain the Collateral, Company authorizes Secured Party to take such
actions, but Secured Party is not obligated to do so.


4. Events of Default.  The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:
 
 
8

--------------------------------------------------------------------------------

 

 
(a) Failure to Pay.  The failure of Company to pay any sum due under or as part
of the Obligations as and when due and payable (whether by acceleration,
declaration, extension or otherwise), subject to the expiration of any
applicable grace period, if any.


(b) Covenants and Agreements.  The failure of Company to perform, observe or
comply with any and all of the material covenants, promises and agreements of
the Company in this Agreement, the Guaranty, or any other Transaction Documents,
which such failure is not cured by the Company within ten (10) days after
receipt of written notice thereof from Secured Party, except that there shall be
no notice or cure period with respect to any failure to pay any sums due under
or as part of the Obligations.


(c) Information, Representations and Warranties.  If any representation or
warranty made herein, in the Guaranty Agreement, or any other Transaction
Documents, or if any information contained in any financial statement,
application, schedule, report or any other document given by the Company in
connection with the Obligations, with the Collateral, or with any Transaction
Document, is not in all material respects true, accurate and complete, or if the
Company omitted to state any material fact or any fact necessary to make such
information not misleading.


(d) Default on Other Obligations.  The occurrence of any default under any other
borrowing, contract, agreement or Obligation of the Company that is for an
aggregate amount of debt or consideration of Fifty Thousand and No/100 Dollars
($50,000.00) or more, either with Secured Party or others, if the result of such
default would: (i) permit the acceleration of the maturity of any note, loan or
other Contract between Company and any Person other than Secured Party; or (ii)
materially and adversely affect, as determined by Secured Party in good faith,
but in its sole discretion, any of the Collateral, the value thereof or Secured
Party’s rights and remedies to realize upon such Collateral as set forth herein.


(e) Insolvency.  Company shall be or become insolvent or unable to pay its debts
as they become due, or admits in writing to such insolvency or to such inability
to pay its debts as they become due.


(f) Involuntary Bankruptcy.  There shall be filed against Company an involuntary
petition or other pleading seeking the entry of a decree or order for relief
under the Bankruptcy Code or any similar foreign, federal or state insolvency or
similar laws ordering: (i) the liquidation of the Company; or (ii) a
reorganization of Company or the business and affairs of Company; or (iii) the
appointment of a receiver, liquidator, assignee, custodian, trustee, or similar
official for Company of the property of Company, and the failure to have such
petition or other pleading denied or dismissed within thirty (30) calendar days
from the date of filing.


(g) Voluntary Bankruptcy.  The commencement by the Company of a voluntary case
under the Bankruptcy Code or any foreign, federal or state insolvency or similar
laws or the consent by the Company to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, or similar official for
Company of any of the property of the Company or the making by the Company of an
assignment for the benefit of creditors, or the failure by the Company generally
to pay its debts as the debts become due.


(h) Judgments, Awards.  The entry of any final and non-appealable Judgment or
other determination or adjudication against the Company and a determination by
Secured Party, in good faith but in its sole discretion, that any such Judgment
or other determination or adjudication could have a material adverse effect on
the prospect for Secured Party to fully and punctually realize the full benefits
conferred on Secured Party by this Agreement.


 
9

--------------------------------------------------------------------------------

 
 
(i) Injunction.  The injunction or restraint of the Company in any manner from
conducting its business in whole or in part and a determination by Secured
Party, in good faith but in its sole discretion, that the same could have a
material adverse effect on the prospect for Secured Party to fully and
punctually realize the full benefits conferred on Secured Party by this
Agreement.


(j) Attachment by Other Parties.  Any assets of the Company shall be attached,
levied upon, seized or repossessed, or come into the possession of a trustee,
receiver or other custodian and a determination by Secured Party, in good faith
but in its sole discretion, that the same could have a material adverse effect
on the prospect for Secured Party to fully and punctually realize the full
benefits conferred on Secured Party by this Agreement.


(k) Adverse Change in Financial Condition.  In the event the consolidated
financial statements, as filed by RXMD with the Securities and Exchange
Commission (the “SEC”), at any time show that the ratio of RXMD’s total assets
to total liabilities is less than 1.5:1.  If, and only in the event that, RXMD
at any time fails to timely file its financial statements with the SEC, then an
Event of Default shall also occur upon any determination in good faith by
Secured Party that: (i) a material adverse change has occurred in the financial
condition or operations of RXMD or the Company, or the Collateral, which change
could have a material adverse effect on the prospect for Secured Party to fully
and punctually realize the full benefits conferred on Secured Party by this
Agreement, or the prospect of repayment of all Obligations; (ii) the security
for the Obligations is or has become inadequate; or (iii) the prospect for
payment or performance of any of the Obligations is impaired for any reason.


(l) Default by RXMD.  Any default or Event of Default by RXMD under the Note or
any other Transaction Documents.


5. Rights and Remedies.


(a) Rights and Remedies of Secured Party.  Upon and after the occurrence of an
Event of Default, Secured Party may, without notice or demand, exercise in any
jurisdiction in which enforcement hereof is sought, the following rights and
remedies, in addition to the rights and remedies available to Secured Party
under the Guaranty and any other Transaction Documents, the rights and remedies
of a secured party under the Code, and all other rights and remedies available
to Secured Party under applicable law or in equity, all such rights and remedies
being cumulative and enforceable alternatively, successively or concurrently:


(i) Take absolute control of the Collateral, including transferring into the
Secured Party’s name or into the name of its nominee or nominees (to the extent
the Secured Party has not theretofore done so) and thereafter receive, for the
benefit of the Secured Party, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof;


(ii) Require the Company to, and the Company hereby agrees that it will at its
expense and upon request of the Secured Party forthwith, assemble all or part of
the Collateral as directed by the Secured Party and make it available to the
Secured Party at a place or places to be designated by the Secured Party that is
convenient to Secured Party, and the Secured Party may enter into and occupy the
Business Premises or any other premises owned or leased by the Company where the
Collateral or any part thereof is located or assembled in order to effectuate
the Secured Party’s rights and remedies hereunder or under law, including
removing such Collateral therefrom, without any obligation or liability to the
Company in respect of such occupation, the Company HEREBY WAIVING ANY AND ALL
RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF
COLLATERAL AND THE COMPANY HEREBY GRANTING TO SECURED PARTY AND ITS AGENTS AND
REPRESENTATIVES FULL AUTHORITY TO ENTER SUCH PREMISES;


 
10

--------------------------------------------------------------------------------

 
 
(iii) Without notice, except as specified below, and without any obligation to
prepare or process the Collateral for sale: (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable; and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Secured Party may deem commercially
reasonable. The Company agrees that, to the extent notice of sale or any other
disposition of the Collateral shall be required by law, at least ten (10) days’
notice to the Company of the time and place of any public sale or the time after
which any private sale or other disposition of the Collateral is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale or other disposition of any Collateral regardless of
notice of sale having been given. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Company hereby waives any claims and
actions against the Secured Party arising by reason of the fact that the price
at which any of the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Obligations, even if the Secured Party accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that the Company may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof.  The Company hereby acknowledges that: (X) any such sale of the
Collateral by the Secured Party shall be made without warranty; (Y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like; and (Z) such actions set forth in clauses (X) and
(Y) above shall not adversely affect the commercial reasonableness of any such
sale of Collateral. In addition to the foregoing: (1) upon written notice to the
Company from the Secured Party after and during the continuance of an Event of
Default, the Company shall cease any use of any intellectual property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Secured Party may, at any time and from time to time after and
during the continuance of an Event of Default, license, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any of the
Company’s intellectual property, throughout the universe for such term or terms,
on such conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and (3) the Secured Party may, at any time, pursuant to
the authority granted under this Agreement (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Company, one or more instruments of assignment of any
intellectual property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.


(iv) Operate, manage and control the Collateral (including use of the Collateral
and any other property or assets of Company in order to continue or complete
performance of Company’s obligations under any contracts of Company), or permit
the Collateral or any portion thereof to remain idle or store the same, and
collect all rents and revenues therefrom.


 
11

--------------------------------------------------------------------------------

 
 
(v) Enforce the Company’s rights against any Persons obligated upon any of the
Collateral.


(vi) The Company hereby acknowledges that if the Secured Party complies with any
applicable foreign, state, provincial or federal law requirements in connection
with a disposition of the Collateral, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the
Collateral.


(vii) The Secured Party shall not be required to marshal any present or future
collateral security (including, this Agreement and the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the Secured Party’s rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that the Company
lawfully may, the Company hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Company hereby irrevocably waives the benefits of all such
laws.


(b) Power of Attorney.  Effective upon the occurrence of an Event of Default,
Company hereby designates and appoints Secured Party and its designees as
attorney-in-fact of and for the Company, irrevocably and with full power of
substitution, with authority to endorse the Company’s name on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Guaranty, or any other Transaction Documents.  All acts of said
attorney or designee are hereby ratified and approved by the Company and said
attorney or designee shall not be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law.  This power of attorney
is coupled with an interest and is irrevocable so long as any of the Obligations
remain unpaid or unperformed or there exists any commitment by Secured Party
which could give rise to any Obligations.


(c) Costs and Expenses.  The Company agrees to pay to the Secured Party, upon
demand, the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Secured Party and of
any experts and agents, which the Secured Party may incur in connection with:
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement; (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (iii) the exercise
or enforcement of any of the rights of the Secured Party hereunder; or (iv) the
failure by the Company to perform or observe any of the provisions
hereof.  Included in the foregoing shall be the amount of all expenses paid or
incurred by Secured Party in consulting with counsel concerning any of its
rights hereunder, under the Guaranty, under any other Transaction Documents, or
under applicable law, as well as such portion of Secured Party’s overhead as
Secured Party shall allocate to collection and enforcement of the Obligations in
Secured Party’s sole but reasonable discretion.  All such costs and expenses
shall bear interest from the date of outlay until paid, at the highest rate set
forth in the Note, or if none is so stated, the highest rate allowed by
law.  The provisions of this Subsection shall survive the termination of this
Agreement and Secured Party’s security interest hereunder and the payment of all
Obligations.


 
12

--------------------------------------------------------------------------------

 
 
6. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (i) any lack of validity or enforceability of this Agreement,
the Guaranty and any other Transaction Documents or any agreement entered into
in connection with the foregoing, or any portion hereof or thereof; (ii) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the terms and provisions of the
Guaranty, any other Transaction Documents, or any other agreement entered into
in connection with the foregoing; (iii)  any exchange, release or non-perfection
of any of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (iv) any action by the Secured Party to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (v) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Company, or a discharge of all or any part of the security
interests granted hereby. Until the Obligations shall have been paid and
performed in full, or until the Secured Party’s rights hereunder are
specifically released in writing by Secured Party, the rights of the Secured
Party shall continue even if the Obligations are barred for any reason,
including, the running of the statute of limitations or bankruptcy. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the Bankruptcy Code or any other similar insolvency or bankruptcy laws of any
jurisdiction, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event, the Company’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof.  The Company waives all right to require the
Secured Party to proceed against any other Person or to apply any Collateral
which the Secured Party may hold at any time, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.


7. Indemnity.  The Company agrees to defend, protect, indemnify and hold the
Secured Party forever harmless from and against any and all claims, actions,
threats, judgments, liabilities, obligations, proceedings, sums of money, or any
other costs or expenses of any nature or kind (including reasonable legal fees,
costs, expenses, and disbursements of counsel) to the extent that they arise out
of, or otherwise result from, this Agreement or the Note (including, enforcement
of this Agreement or the Note).  This indemnity shall survive termination of
this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.


(a) Performance for Company.  The Company agrees and hereby authorizes that
Secured Party may, in Secured Party’s sole discretion, but Secured Party shall
not be obligated to, whether or not an Event of Default shall have occurred,
advance funds on behalf of the Company in order to insure the Company’s
compliance with any covenant, warranty, representation or agreement of the
Company made in or pursuant to this Agreement, the Guaranty, or any other
Transaction Documents, to continue or complete, or cause to be continued or
completed, performance of the Company’s obligations under any contracts of the
Company, or to preserve or protect any right or interest of Secured Party in the
Collateral or under or pursuant to this Agreement, the Guaranty, or any other
Transaction Documents, including, the payment of any insurance premiums or taxes
and the satisfaction or discharge of any claim, judgment, obligation or any
other lien or encumbrance upon the Collateral or other property or assets of
Company; provided, however, that the making of any such advance by Secured Party
shall not constitute a waiver by Secured Party of any Event of Default with
respect to which such advance is made, nor relieve the Company of any such Event
of Default. The Secured Party shall use its good faith efforts to provide
written notice (either before or after any advances or payments are made) to the
Company of any advances or payments made on behalf of the Company under this
Section 8(a), provided, however, failure of the Secured Party to give such
written notice, whether before or after the advance or payment is made, shall in
no way impair, hinder or otherwise be deemed any kind of default by Secured
Party, nor shall any such failure be deemed any kind of waiver by Secured Party
of any of its rights or remedies. The Company shall pay to Secured Party upon
demand all such advances made by Secured Party with interest thereon at the
highest rate set forth in the Note, or if none is so stated, the highest rate
allowed by law.  All such advances shall be deemed to be included in the
Obligations and secured by the security interest granted Secured Party
hereunder; provided, however, that the provisions of this Subsection shall
survive the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all other Obligations.


(b) Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in this Agreement, or the Guaranty, all Collateral and
proceeds of Collateral coming into Secured Party’s possession and all payments
made by any Person to Secured Party with respect to any Collateral may be
applied by Secured Party (after payment of any amounts payable to the Secured
Party pursuant to Section 5(c) hereof) to any of the Obligations, whether
matured or unmatured, as Secured Party shall determine in its sole, but
reasonable discretion.  Any surplus held by the Secured Party and remaining
after the indefeasible payment in full in cash of all of the Obligations shall
be paid over to whomsoever shall be lawfully entitled to receive the same or as
a court of competent jurisdiction shall direct.  Secured Party may defer the
application of Noncash Proceeds of Collateral, to the Obligations until Cash
Proceeds are actually received by Secured Party.  In the event that the proceeds
of any such sale, collection or realization are insufficient to pay all amounts
to which the Secured Party is legally entitled, the Company shall be liable for
the deficiency, together with interest thereon at the highest rate specified in
the Note for interest on overdue principal thereof or such other rate as shall
be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Secured Party to collect such deficiency.


(c) Waivers by Company.  The Company hereby waives, to the extent the same may
be waived under applicable law: (i) notice of acceptance of this Agreement; (ii)
all claims and rights of the Company against Secured Party on account of actions
taken or not taken by Secured Party in the exercise of Secured Party’s rights or
remedies hereunder, under the Guaranty, and other Transaction Documents or under
applicable law; (iii) all claims of the Company for failure of Secured Party to
comply with any requirement of applicable law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the Guaranty, under any other
Transaction Documents or under applicable law; (iv) all rights of redemption of
the Company with respect to the Collateral; (v) in the event Secured Party seeks
to repossess any or all of the Collateral by judicial proceedings, any bond(s)
or demand(s) for possession which otherwise may be necessary or required;
(vi) presentment, demand for payment, protest and notice of non-payment and all
exemptions applicable to any of the Collateral or the Company; (vii) any and all
other notices or demands which by applicable law must be given to or made upon
the Company by Secured Party; (viii) settlement, compromise or release of the
obligations of any Person primarily or secondarily liable upon any of the
Obligations; (ix) all rights of the Company to demand that Secured Party release
account debtors or other Persons liable on any of the Collateral from further
obligation to Secured Party; and (x) substitution, impairment, exchange or
release of any Collateral for any of the Obligations. The Company agrees that
Secured Party may exercise any or all of its rights and/or remedies hereunder,
under the Guaranty, the other Transaction Documents and under applicable law
without resorting to and without regard to any Collateral or sources of
liability with respect to any of the Obligations.  Upon termination of this
Agreement and Secured Party’s security interest hereunder and payment of all
Obligations, within ten (10) business days following the Company’s request to
Secured Party, Secured Party shall release control of any security interest in
the Collateral perfected by control and Secured Party shall send Company a
statement terminating any financing statement filed against the Collateral.
 
 
14

--------------------------------------------------------------------------------

 

 
(d) Waivers by Secured Party.  No failure or any delay on the part of Secured
Party in exercising any right, power or remedy hereunder, under this Agreement,
the Guaranty, and other Transaction Documents or under applicable law, shall
operate as a waiver thereof.


(e) Secured Party’s Setoff.  Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off against any Obligations due Secured Party, any debt owing to the Company
by Secured Party.


(f) Modifications, Waivers and Consents.  No modifications or waiver of any
provision of this Agreement, the Guaranty, or any other Transaction Documents,
and no consent by Secured Party to any departure by the Company therefrom, shall
in any event be effective unless the same shall be in writing, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given, and any single or partial written waiver by Secured
Party of any term, provision or right of Secured Party hereunder shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver of any other right, power or remedy.  No
notice to or demand upon the Company in any case shall entitle Company to any
other or further notice or demand in the same, similar or other circumstances.


(g) Notices.  All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:


If to the
Company:                                                          Progressive
Care, Inc.
1111 Park Center Blvd., Suite 202
Miami Gardens, Florida 33169
Attn: Mr. Avraham A. Friedman, CEO
Telephone: (786) 657-2060
Facsimile:___________________
E-Mail:_____________________


With a copy to:                                                    Joseph
Lucosky, Esq.
(which shall not constitute notice)                    Lucosky Brookman, LLP
33 Wood Avenue South, 6th Floor
Iselin, New Jersey 08830
Phone: (732) 395-4400
Fax: (732) 395-4401
Email: jlucosky@lucbro.com


If to the Secured Party:                                       TCA Global Credit
Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com
 
 
15

--------------------------------------------------------------------------------

 

 
With a copy to:                                                   David Kahan,
P.A.
(which shall not constitute notice)                   6420 Congress Ave., Suite
1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.


(h) Applicable Law and Consent to Jurisdiction.  This Agreement shall be
construed in accordance with the laws of the State of Florida, without regard to
the principles of conflicts of laws, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Collateral are governed under the Code by the law of a jurisdiction
other than the State of Florida, in which case such issues shall be governed by
the laws of the jurisdiction governing such issues under the Code.  The parties
further agree that any action between them shall be heard in Broward County,
Florida and expressly consent to the jurisdiction and venue of the State Court
sitting in Broward County, Florida and the United States District Court for the
Southern District of Florida for the adjudication of any civil action asserted
pursuant to this Agreement, provided, however, that nothing herein shall prevent
from bringing suit or taking legal action in any other jurisdiction. By its
execution hereof, the Company hereby irrevocably waives any objection and any
right of immunity on the ground of venue, the convenience of the forum or the
jurisdiction of such courts or from the execution of judgments resulting
therefrom. The Company hereby irrevocably accepts and submits to the
jurisdiction of the aforesaid courts in any such suit, action or proceeding.


(i) Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, shall survive Closing and shall continue in full force and
effect until all Obligations have been paid in full, there exists no commitment
by Secured Party which could give rise to any Obligations and all appropriate
termination statements have been filed terminating the security interest granted
Secured Party hereunder.  Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party. In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Company of any such assignment and such assignment shall be
binding upon and recognized by the Company.  All covenants, agreements,
representations and warranties by or on behalf of the Company which are
contained in this Agreement shall inure to the benefit of Secured Party, its
successors and assigns. The Company may not assign this Agreement or delegate
any of its rights or obligations hereunder, without the prior written consent of
Secured Party, which consent may be withheld in Secured Party’s sole and
absolute discretion.


 
16

--------------------------------------------------------------------------------

 
 
(j) Severability.  If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.


(k) Merger and Integration.  This Agreement and the attached Schedules (if any),
together with the Guaranty, and the other Transaction Documents, contain the
entire agreement of the parties hereto with respect to the matters covered and
the transactions contemplated hereby and thereby, and no other agreement,
statement or promise made by any party hereto or thereto, or by any employee,
officer, agent or attorney of any party hereto, which is not contained herein or
therein shall be valid or binding.


(l) WAIVER OF JURY TRIAL. THE COMPANY HEREBY: (a) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE COMPANY AND SECURED PARTY
MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO
THIS AGREEMENT, AND/OR ANY TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR
UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING IN ANY WAY TO
DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES.  IT IS UNDERSTOOD AND AGREED
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS SECURITY AGREEMENT.  THIS WAIVER OF JURY TRIAL IS SEPARATELY
GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE COMPANY AND THE COMPANY
HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT.  SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT
TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE COMPANY AND
SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO
TRIAL BY JURY.  THE COMPANY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


(m) Execution.  This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party.  In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
(n) Headings.  The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.


(o) Termination.  This Agreement and the security interests hereunder shall
terminate on the date on which all Obligations have been indefeasibly paid or
discharged in full. Upon such termination, the Secured Party, at the request and
at the expense of the Company, will join in executing any termination statement
with respect to any financing statement executed and filed pursuant to this
Agreement.


(p) Gender and Use of Singular and Plural.  All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.


(q) Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.


(r) Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


(s) Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.


(t) Increase in Obligations.  It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Guaranty, or any other
Transaction Documents, and all of the Obligations, as so increased from time to
time, shall be and are secured hereby.  Upon the execution hereof, the Company
shall pay any and all documentary stamp taxes and/or other charges required to
be paid in connection with the execution and enforcement of the Guaranty, this
Agreement, and any other Transaction Documents, and if, as and to the extent the
Obligations are increased from time to time in accordance with the terms and
provisions of the Transaction Documents, then the Company shall immediately pay
any additional documentary stamp taxes or other charges in connection therewith.




[Signatures on the following page]


 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 



 
COMPANY:
 
PHARMCO, L.L.C.
     
 
By:
/s/ Avraham A. Friedman   Name: Avraham A. Friedman   Title: Chief Executive
Officer      

 

 
SECURED PARTY: 
 
TCA GLOBAL CREDIT MASTER FUND, LP
      By: TCA Global Credit Fund GP, Ltd., its general partner      
 
By:
/s/ Robert Press   Name: Robert Press   Title: Director      



 

 
 

